      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC

             Plaintiff,
                                                Civil Action File No.
v.                                              1:19-cv-05523-SDG

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.                        JURY TRIAL DEMANDED


    SIONIC MOBILE CORPORATION’S BRIEF IN SUPPORT OF
  MOTION FOR SANCTIONS DUE TO THE VIOLATION OF RULES
  4.2, 4.4 AND 8.4 OF THE GEORGIA RULES OF PROFESSIONAL
   CONDUCT BY BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC

      Defendant Sionic Mobile Corporation (“Sionic”) has moved the Court to

sanction Bryan Busch (“Busch”) and Busch, Slipakoff, Mills & Slomka, LLC

(“Busch Slipakoff”) for Busch’s bad faith violations of Rules 4.2, 4.4 and 8.4 of

the Georgia Rules of Professional Conduct, first, by disqualifying Busch and

Busch Slipakoff as counsel to Plaintiff Berkeley Ventures II, LLC

(“Berkeley”); and second, by granting an award of attorney fees and costs

related to this Motion. Sionic seeks sanctions because of Busch’s bad faith

violation of the “no-contact” rule. Under this rule, a lawyer is forbidden to

directly contact a represented party in pending litigation without the



                                        1
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 2 of 26




permission of opposing counsel. But that is what Busch did when he called

Patrick Gahan (“Gahan”), a member of Sionic’s Board of Directors (the

“Board”), without the permission of Sionic’s counsel. Busch’s call was

intimidating, warned things were “about to heat up,” and attempted to exert

undue pressure on Sionic to settle. Adding to Busch’s bad faith, he called

Gahan despite Berkeley’s allegation that Gahan was the “Key Board

Member” involved in the scheme to defraud it. For these and the reasons

following, Sionic requests the Court grant its Motion for Sanctions.

                          STATEMENT OF FACTS

      Sionic is a Georgia for-profit closed corporation.1 Sionic’s business and

affairs are managed by and at the direction of its Board of Directors (the

“Board”), which is vested with and exercises all corporate powers, subject to

Sionic’s governing documents.2 Throughout all periods pertinent to this

litigation, including at present, the Board has been comprised of Sionic

shareholders, including Ronald D. Herman (“Herman”) and Gahan.3 Through

majority vote, the Board constitutes Sionic’s highest governing authority.4


1 Affidavit of Ronald D. Herman (Nov. 5, 2020) (“Herman Aff.”), attached and
incorporated as Exhibit A to this Brief, para. 3.
2 Herman Aff. para. 4; Affidavit of Patrick Gahan (Nov. 5, 2020) (“Gahan

Aff.”), attached and incorporated as Exhibit B to this Brief, para. 3.
3 Herman Aff. para. 5; Gahan Aff. para. 2.
4 Herman Aff. para. 6.



                                       2
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 3 of 26




      The Board has appointed Herman as CEO.5 In this role, Herman

reports to the Board, including on this case.6 Herman has discussed advice of

counsel and matters of legal concern with the Board, and has sought the their

direction and approval in regard to matters central to Sionic’s defense. 7 Only

the Board, however, can accept a settlement on behalf of Sionic.8

      Baker Jenner LLLP represents Sionic in this case, having made its

appearance upon filing Sionic’s Certificate of Interested Persons [Doc. 8].9

Busch thus knew Sionic was represented since at least January 30, 2020.10

Nonetheless, on September 3, 2020—the day after this Court’s September 2,

2020 Order [Doc. 39] (the “September 2 Order”)—Busch placed an unsolicited

telephone call to Gahan.11 Gahan received that call on his personal cellphone,

the number for which is not generally known and which Gahan had not

provided to Busch, meaning Busch got it by other means.12 When Gahan

answered, Bryan Busch, Berkeley’s lead counsel, introduced himself.13


5 Herman Aff. para. 7.
6 Herman Aff. para. 7, 9.
7 Herman Aff. para. 9.
8 Herman Aff. para. 10.
9 Herman Aff. para. 8.
10 Declaration of Simon Jenner (Nov. 5, 2020) (“Jenner Decl.”), attached and

incorporated as Exhibit C to this Brief, para. 4.
11 Gahan Aff. para. 4.
12 Gahan Aff. para. 5.
13 Gahan Aff. para. 5.



                                       3
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 4 of 26




      During the call, Busch referenced this matter and told Gahan that the

lawsuit was continuing since it had not been dismissed.14 Gahan said that

Busch told him that he and his firm were staying in this case, that things in

this litigation were “about to heat up,” and that Sionic should seriously

consider settlement before they did so.15 Gahan informed Herman concerning

what Busch had told him.16

      Busch’s call to Gahan comes within the context of multiple of the

allegations of Berkeley’s Complaint, claiming Gahan as the “Key Board

Member” in this litigation.17 In that role, the Complaint alleges Gahan was

part of a purported scheme to defraud Berkeley, which Gahan denies.18 In

support, Berkeley attached to its Complaint as “Exhibit B” an email dated

October 25, 2017, from Gahan to Anthony Palazzo (“Palazzo”), Berkeley’s

controlling executive, discussing Sionic and introducing Herman. Berkeley

also attached “Exhibit L,” a January 2018 email from Gahan to Palazzo

outlining various matters applicable to Sionic’s business at that time.




14 Gahan Aff. para. 6.
15 Gahan Aff. para. 6.
16 Herman Aff. para. 11; Gahan Aff. para. 6.
17 Gahan Aff. para. 10; Declaration of Richard J. Baker [Doc. 24-3] (“Baker

Decl.”), para. 3 (“Berkeley identified Patrick Gahan as the previously
unidentified shareholder, director”).
18 Gahan Aff. para. 7, citing Complaint [Doc. 1] para. 21-23, 32.



                                       4
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 5 of 26




      Berkeley’s Complaint alleges Gahan’s emails were integral parts of a

fraudulent scheme.19 The Complaint further alleges: Sionic’s Board was party

to systematic attempts to raise capital, including from Berkeley, via deceptive

sales strategy consisting of artificial deadlines, shortened due diligence

periods, fabricated share scarcity, grossly inflated projections, false and

misleading sales literature, in person sales meetings, alleged partnerships,

and overstated technology capabilities;20 Board members falsely identified

debt owed to them;21 Board members and investors failed to disclose

charitable donations of Sionic stock made at inflated valuations;22 and Board

members made material misrepresentations to Berkeley to procure

Berkeley’s investment, causing Berkeley harm.23

      Berkeley incorporated these allegations into its securities fraud,

common law fraud, and punitive damages claims.24 It also alleged that Gahan

solicited purchases of Sionic securities, including from Adam Slipakoff in

2015 and Berkeley in 2017.25 Accordingly, Berkeley’s allegations are against


19 Gahan Aff. para. 8, citing Complaint [Doc. 1] para. 11, 20-23, 32, 45, 46.
20 Gahan Aff. para. 9(a), citing Complaint [Doc. 1] para. 10, 11.
21 Gahan Aff. para. 9(b), citing Complaint [Doc. 1] para. 27, 36.
22 Gahan Aff. para. 9(c), citing Complaint [Doc. 1] para. 17, 19.
23 Gahan Aff. para. 9(d), citing Complaint [Doc. 1] para. 45, 46.
24 Gahan Aff. para. 11, citing Complaint [Doc. 1] para. 41 (actually 45), 48

(actually 53), 55 (actually 60).
25 Gahan Aff. para. 11; Declaration of Richard Baker [Doc. 24-3] at para. 3.



                                        5
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 6 of 26




the Board, of which Gahan is a member, and Gahan personally.26

      Of course, Gahan denies Berkeley’s allegations, including that he

engaged in any wrongful act or omission against Berkeley or violated a legal

duty, obligation or undertaking in regard to Berkeley. 27 Nonetheless,

Berkeley’s claims for damages, for at least $1.6 million, directly affect Gahan

and his interests as a shareholder and Board member.28 It is thus

unsurprising that Gahan was intimidated by Busch’s direct call to his

personal cellphone.29 Gahan found Busch’s call threatening and harassing to

him personally and to his business, legal and financial interests, and because

he was the Board member who introduced Berkeley to Sionic.30

      Some of the interests that Gahan felt threatened by Busch’s call

include the charitable trusts and donations of Sionic stock that Gahan had

made in 2015, as part of his estate planning and charitable activities.31 Adam

Slipakoff (“Slipakoff”), Busch’s law partner, had directly counseled and

offered advice on these trusts and donations.32 Moreover, Slipakoff had




26 Gahan Aff. para. 15.
27 Gahan Aff. para. 12.
28 Gahan Aff. para. 13.
29 Gahan Aff. para. 15.
30 Gahan Aff. para. 14.
31 Gahan Aff. para. 16.
32 Gahan Aff. para. 17.



                                       6
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 7 of 26




represented Gahan and his business, legal and financial interests as counsel

for over four years, including 2015 through 2017, during which time Slipakoff

developed a deep and detailed knowledge of Gahan and his affairs.33

Slipakoff’s knowledge about Gahan and his businesses, legal and financial

interests includes intimate details about document creation and retention

practices, operations, and business methods and motivations employed by

Gahan and his companies.34 Slipakoff’s knowledge also includes the concerns

and objectives motivating Gahan’s decision making, including in regard to his

investment in Sionic and his actions as a Board member.35

      On October 26, 2020, Gahan was informed by Derek Cunningham

(“Cunningham”), a board member and former Treasurer of Enduring Hearts,

about a call he had received from Busch.36 Enduring Hearts, which Gahan

founded, funds research that improves the condition of children living with

pediatric heart disease.37 Besides Gahan and Cunningham, current Enduring

Hearts’ board members include Gahan’s father, who is Treasurer, and Ankur




33 Gahan Aff. para. 17.
34 Gahan Aff. para. 17.
35 Gahan Aff. para. 17.
36 Gahan Aff. para. 18; Affidavit of Derek Cunningham (Nov. 4, 2020)

(“Cunningham Aff.”), attached and incorporated as Exhibit D, para. 5.
37 Gahan Aff. para. 19; Cunningham Aff. para. 4.



                                      7
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 8 of 26




Chatterjee, who is Gahan’s business partner and President.38

      During the October 26 call, Busch identified himself as lead counsel to

Berkeley, stated that Berkeley had sued Sionic, and said that he had

telephoned Cunningham at the request of Palazzo.39 During the call, Busch

told Cunningham that the Court had denied Sionic’s Motion to Dismiss and

the lawsuit was thus “continuing,” and for Enduring Hearts to expect a

subpoena “to uncover the truth” of the Sionic stock allegedly gifted to

Enduring Hearts by Gahan, together with any associated stock valuations.40

Cunningham informed Gahan of the call, which Busch and Berkeley expected

Cunningham to do.41 Gahan understands that Busch’s call to Enduring

Hearts was in furtherance of Busch’s threat, that Sionic should settle this

case now unless he was ready for things “heat up” for him as a Board member

and shareholder, and for his business, legal and financial interests.42

      Neither Herman, the Board, nor Baker Jenner LLLP authorized Busch

to contact any member of Sionic’s Board, or any Sionic executive or

employee.43 Busch’s September 3, 2020 telephone call to Gahan constitutes a


38 Cunningham Aff. para. 4; Gahan Aff. para. 19.
39 Cunningham Aff. para. 5.
40 Cunningham Aff. para. 6; Gahan Aff. para. 18.
41 Cunningham Aff. para. 7.
42 Gahan Aff. para. 20.
43 Herman Aff. para. 12; Jenner Decl. para. 5



                                       8
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 9 of 26




blatant effort to circumvent Herman and Sionic’s counsel, to threaten and

intimidate Sionic and its Board, and to use Gahan’s susceptible position to

exert undue pressure on Sionic to pay Berkeley money to settle this lawsuit.44

      Why Busch threatened and intimidated Gahan and Sionic is at least

partially explicable by Busch’s personal animosity to Sionic, with him

promising “to hang [the undersigned counsel’s] f       ing clients by their

f     ing nuts, that’s how we’re going to do this f     ing litigation.”45 With

the Court’s September 2 Order in hand, Busch apparently thought he had

what he needed. It may also be explained by new information that has come

to Sionic’s attention that documents the significant pressure that Busch and

Busch Slipakoff are under to force through a settlement in this matter.

      In April 2020, Slipakoff commenced legal action against Busch

Slipakoff (the “Slipakoff Litigation”), in which Slipakoff moved to add Busch

as an individual defendant.46 In his complaint, Slipakoff alleges nearly

$110,000 owed to him by his firm and significant misappropriation of funds

by Busch and other partners, for which Slipakoff seeks damages, a receiver,


44 Herman Aff. para. 13, 14; Gahan Aff. para. 15, 20.
45 Baker Decl., Ex. A (email from Simon Jenner to Busch, Feb. 14, 2020).
46 Slipakoff & Slomka, P.C. v. Busch Slipakoff, CAF No. 20-102227 (Super.

Ct. Cobb Cnty., Ga.): Complaint (Apr. 2, 2020), Answer and Counterclaim
(Jun. 29, 2020), Motion to Add Defendants (Sept. 18, 2020); each attached
and incorporated as Exhibits E, F, and G to this Brief.

                                       9
     Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 10 of 26




and judicial dissolution of the firm.47 As a small nine-lawyer practice with

only three equity partners, the Slipakoff Litigation is significant for Busch

and his firm, and also for Busch Slipakoff’s clients, including Berkeley, since

Busch heads the firm’s three-member litigation team, in which he is the only

one experienced in securities law.48 (The “Small Firm Factors”).

      In its counterclaim, Busch Slipakoff alleges that Slipakoff “engaged in

continuous breaches of his fiduciary obligations to the Firm and its clients;”

failed to follow firm guidelines and procedures on client conflicts; made “false

and misleading representations to the Firm and clients regarding conflict of

interest issues and past representation of an adverse party resulting in a bar

complaint and a motion to disqualify” the firm; represented an adverse party

while representing a firm client in the same transaction; failed to provide

minimal quality work product; practiced law outside of his competence;

utilized firm assets, resources and opportunities for the benefit of his other

competing law firm; solicited business and clients away from Busch Slipakoff;

and acted in bad faith.49 Adding to these problems, in September 2020, Busch



47 Exhibit E para. 11, 12, 20, 22-26, 27-29, 30-34.
48 Busch Slipakoff, About Us, available at https://www.bsms.law/about-us/;
Bryan E. Busch, https://www.bsms.law/bryan-e-busch-esq (accessed Oct. 28,
2020), attached and incorporated respectively as Exhibits H, I to this Brief.
49 Exhibit F para. 7, 11, 12(b), (e), (g), (j), (l), 19.



                                       10
       Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 11 of 26




admitted Busch Slipakoff was in “an insolvent position.” 50

              ARGUMENT AND CITATION OF AUTHORITY

I.     Busch violated Rules 4.2, 4.4 and 8.4 when he directly called
       Gahan as a Sionic Board member—without permission of
       Sionic’s counsel—in order to exert undue pressure on Sionic to
       pay Berkeley money to settle this lawsuit.

       The requirement for fairness and justice in our legal system is captured

in multiple Rules, including Rules 4.2, 4.4 and 8.4. See, Horton v. Maersk

Line, Ltd., Case No. CV412-127, 2013 U.S. Dist. LEXIS 128400 at **12 n.9

(S.D.Ga. Sept. 9, 2013) (holding plaintiff’s counsel’s bullying tactics violated

Rule 4.4 and Rule 3.4’s fairness requirements); see also, Rule 3.4, cmts. 1, 5

(instructing fairness and justice require that lawyers not improperly

influence witnesses or disregard the rights of opposing parties or counsel).

Here, it is clear that Busch violated the principals of fairness and justice

upon which our legal system depends when he violated Rules 4.2, 4.4 and 8.4:

     A. Busch violated Rule 4.2 when he called Gahan, without
        permission from Sionic’s counsel, so he could intimidate him
        and exert undue pressure on Sionic to settle this lawsuit.

       Under LR 83.1(C), all lawyers are governed by the Rules of Professional

Conduct (each a “Rule”) as adopted by the Georgia Supreme Court, and this




50Plaintiff’s Motion to Hold Defendant in Contempt (Aug. 26, 2020), attached
and incorporated as Exhibit J to this Brief, at 3.

                                       11
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 12 of 26




Court’s decisions applying them. Thomas v. Tenneco Packaging Co., 293 F.3d

1306, 1323 (11th Cir. 2002). Rule 4.2(a) states that “[a] lawyer who is

representing a client in a matter shall not communicate about the subject of

the representation with a person the lawyer knows to be represented by

another lawyer in the matter . . .. The maximum penalty for violation . . . is

disbarment.” Functionally, Rule 4.2:

      serves important public interests which preserve the proper
      functioning of the judicial system and administration of justice by
      a) protecting against misuse of the imbalance of legal skill between
      a lawyer and layperson; b) safe-guarding the client-lawyer
      relationship from interference by adverse counsel; c) ensuring that
      all valid claims and defenses are raised in response to inquiry from
      adverse counsel; d) reducing the likelihood that clients will disclose
      privilege or other information that might harm their interests; and
      e) maintaining the lawyers ability to monitor and case and
      effectively represent the client.

Rule 4.2, cmt. 7.

      Rule 4.2(a) prohibits a plaintiff’s lawyer from contacting the personnel

of a represented defendant corporation who have “authority to obligate the

organization with respect to the matter, or whose act or omission in

connection with the matter may be imputed to the organization for the

purposes of civil or criminal liability.” Id., cmt. 4A. Rule 4.2(a)’s prohibition

applies “to communications with any person” who “is represented by counsel

concerning the matter to which the communication relates.” Id., Cmt. 3.



                                        12
     Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 13 of 26




      Officers and directors of a defendant corporation are within the scope of

persons whom a plaintiff’s lawyer cannot contact without defense counsel’s

prior permission. U.S. ex rel. Harris v. Lockheed Martin Corp., Case No. 1:08-

CV-3819-AT, 2013 U.S. Dist. LEXIS 203082 at *6 (N.D.Ga. Feb. 5, 2013)

(prohibiting counsel from contacting a represented corporation’s employee

who was part of the alleged fraud, in addition to that corporation’s officers

and directors), quoting Advisory Opinion 89-6 (Ga. 1989); Culliford v. Am.

Kio Goat Ass’n, Case No. 2:10-CV-112-RWS, 2012 U.S. Dist. Lex 107323 at

*14-*15 (N.D.Ga. Aug. 1, 2012) (holding plaintiff, a lawyer under Rule 4.2(a),

was barred from contacting the defendant corporation’s directors because it

was represented). Similarly, a plaintiff’s lawyer cannot contact officers,

directors and other senior personnel whose alleged acts or omissions may

impose vicarious liability on the corporate defendant. Bedoya v. Aventura

Limousine & Transp. Serv., 861 F.Supp.2d 1346, 1361 (S.D.Fla. 2012).51

      The application of the no-contact rule to a board of directors is

particularly appropriate given a board’s authority under Georgia law to

manage all business and affairs and exercise all corporate powers. O.C.G.A. §



51While Bedoya issues from the S.D.Fla., the Florida Rules and numbering
scheme are substantially similar to Georgia, except where Georgia uses, e.g.,
“4.2,” Florida uses “4-4.2.” Georgia’s scheme is followed in this Brief.

                                       13
     Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 14 of 26




14-2-801(b). And it is consistent with Rule 4.2(a)’s enforcement in other ABA

Model Rule jurisdictions. See, e.g., Rentclub, Inc. v. Transamerica Rental

Finance Corp., 811 F.Supp. 651 (M.D.Fla. 1992); see also, e.g., Sowell v.

Southbury-Middlebury Youth & Family Servs., Case No. 3:18-cv-01652, 2019

U.S. Dist. LEXIS 130267 *5 (D.Conn. 2019) (determining plaintiff’s attorney

violated Rule 4.2 by sending letters to defendant corporation’s board

members), aff’d 807 Fed. Appx. 115 (2d Cir. 2020).

      Here, the record clearly establishes Busch’s flagrant and bad faith

violation of Rule 4.2(a). First, Busch knew Sionic was represented.52 Second,

as the lawyer signing the Complaint, Busch knew Berkeley had alleged that

Gahan was acting on behalf of Sionic in soliciting purchases of Sionic

securities, including from Slipakoff in 2015 and Berkeley in 2017.53 Third,

Busch knew the Complaint alleged that Gahan was the “Key Board Member”

involved in a scheme to defraud Berkeley.54 Fourth, Busch knew that Counts

I, II and IV (i.e., III) of the Complaint incorporated allegations that Gahan

engaged in acts and omissions for which Berkeley alleges Sionic is liable.55

Fifth, Busch called Gahan on his personal cellphone, using a number that


52 n.9, infra; Sionic, Cert. Interested Persons [Doc. 8].
53 n.25, infra; Baker Decl. at para. 3; Complaint [Doc. 1] at 30.
54 n.17, n.18, infra.
55 n.17-n.23, infra.



                                       14
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 15 of 26




Gahan had not provided to him.56 Sixth, Busch spoke to Gahan without the

knowledge or permission of Sionic’s counsel, threatening that things were

about to heat up if Sionic did not settle.57 Seventh, during that call, Busch

attempted to exploit this Court’s September 2 Order within 24-hours of its

publication to exert undue pressure on Sionic to settle, showing disregard for

Sionic’s rights and the fair and orderly administration of this case.58 Eighth,

Gahan found Busch’s call threatening to himself personally and to his

business, legal and financial interests, not only because of the Complaint’s

allegations but also because of Slipakoff’s lengthy representation of Gahan

and his companies.59 And nineth, Busch proceeded to turn up the heat when

he called Cunningham, a board member for Gahan’s charity, warning that he

was about to subpoena records and “uncover the truth” about Gahan’s alleged

donations of Sionic stock.60 (Collectively, the “Intimidation Scheme”).

      Why Busch violated Rule 4.2 may be at least partially explicable by his

personal animus towards Sionic and its leadership.61 It is also explicable by

the financial, business and legal pressure on Busch and Busch Slipakoff in


56 n.12, infra.
57 n.15, n.17, n.43, infra.
58 n.17, n.44 infra.
59 n.29-n.35, infra.
60 n.36-n.42, infra.
61 n.45, infra.



                                       15
        Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 16 of 26




the wake of the pending Slipakoff Litigation.62 Using Gahan to force a

settlement would thus be personally satisfying to Busch, benefit him and his

firm financially, and aid the resolution of a likely brewing conflict between

Busch’s firm and Berkeley. Regardless the motivation, Busch called Gahan so

he could use the Court’s September 2 Order to intimidate both Gahan and

Sionic. Being in bad faith, Busch’s actions now warrant sanctions.

     B. Busch’s conduct further constitutes a flagrant and bad faith
        violation of Rule 4.4(a) and Rule 8.4(a).

         In addition to Rule 4.2, Rules 4.4 and 8.4 exist to help ensure fairness

in our legal system, to protect the rights of parties, and to protect the orderly

and just administration of that system. See, Horton, supra, at **12; see also,

Rule 3.4, cmts. 1, 5. Rule 4.4(a) states that “[i]n representing a client, a

lawyer shall not use means that have no substantial purposes other than to

embarrass, delay or burden a third person, or use methods of obtaining

evidence that violate the legal rights of such a person.” While it is not

possible to catalogue all such rights, they nonetheless include a prohibition

on “unwarranted intrusions into privileged relationships.” Id., cmt. 1; Bedoya,

861 F.Supp.2d at 1358. This includes a plaintiff’s lawyer directly speaking

with and intimidating an officer of a represented corporation to obtain a more


62   n.46-n.50, infra.

                                         16
     Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 17 of 26




advantageous settlement position. See, Bedoya, 861 F.Supp.2d at 1358

(finding plaintiff lawyer’s ex parte communication with a corporate officer to

gain an advantage in settlement negotiations violated not only Rule 4.2 but

also Rule 4.4, because it served no purpose other than to embarrass and

burden the officer and to impermissibly intrude upon the privileged

relationship between the defendant corporation and its counsel).

      When a lawyer in bad faith violates Rule 4.2(a) and Rule 4.4(a), that

lawyer also commits a Rule 8.4(a) violation. Under Rule 8.4(a)(1) and (4), a

lawyer is forbidden to violate or attempt to violate the Rules, or engage in

conduct involving dishonesty, fraud, deceit or misrepresentation. A Rule

8.4(a) violation occurs when a lawyer contacts the officers or directors of a

represented corporation in violation of Rule 4.2 to intimidate them and gain

an advantage in settlement. In the Matter of Maxwell, 627 S.E.2d 16, 17 (Ga.

2006) (holding lawyer properly sanctioned for violating Rule 4.2, and thus

Rule 8.4, because he spoke with potential opposing parties in litigation,

outside the presence of their counsel); see, Bedoya, 861 F.Supp.2d at 1369-

1370 (finding zealousness could not excuse a lawyer’s violations of Rule 4.2

and Rule 4.4, which being in bad faith, also violated Rule 8.4).

      As explained in part I of this Brief, incorporated by this reference, in

furtherance of his Intimidation Scheme, Busch intruded into the privileged

                                       17
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 18 of 26




relationship between Sionic and its counsel; embarrassed, burdened, and

intimidated Gahan; tried to secure an inside track to Sionic’s Board through

Gahan; and sought to use Gahan’s susceptibility to exert undue pressure on

Sionic to settle this lawsuit. As a matter of law, such conduct is sanctionable,

which is necessary to preserving the credibility of these proceedings.

II.   Busch’s misconduct is sufficient to warrant sanctions,
      including disqualification and an award of fees and costs.

      “The authority of the court over officers of its bar is at least as great as

its power over litigants.” Kliener v. First Nat’l Bank, 751 F.2d 1193, 1209

(11th Cir. 1985). A court’s authority includes the inherent power to discipline

the lawyers appearing before it, and to impose sanctions whenever

appropriate. Thomas, 293 F.3d at 1320. A court can impose sanctions once it

finds a lawyer has engaged in misconduct that constitutes or is tantamount

to bad faith. Barnes v. Dalton, 158 F.3d 1212 (11th Cir. 1998) (“The key to

unlocking a court’s inherent power is a finding of bad faith”). For Rule 4.2,

bad faith is established when a lawyer communicates with an opposing party

while knowing that party is represented. Kliener, 751 F.2d at 1199.

      Once a court finds bad faith, it may consider a range of sanctions.

Kliener, 751 F.2d at 1209. “Since misconduct by a party courts the risk of

outright dismissal, lesser sanctions undoubtedly attend the court’s inherent



                                        18
      Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 19 of 26




power to discipline intentional attorney misconduct,” including

“disqualification of counsel” and an “assessment of attorney fees and costs.”

Kliener, 751 F.2d at 1209; In re BellSouth Corp., 334 F.3d 941, 951 (11th Cir.

2003) (“A court's inherent power to disqualify an attorney or otherwise

sanction . . . is rooted in concern for the integrity of the judiciary and the

public’s perception thereof. It does not further those ends to punish only

successful attempts . . . while overlooking unsuccessful ones”). When a lawyer

is disqualified for conduct that threatens the orderly administration of justice

or challenges the court’s authority, the court’s decision is due a high degree of

deference and wide latitude. Bellsouth, 334 F.3d at 958-959; Bedoya, 861

F.Supp.2d at 1356 (granting disqualification because plaintiff’s lawyer’s

violations of Rules 4.2, 4.4 and 8.4 “has so affected the administration of the

current action that a remedy is warranted”).

      The reasonable balance between social interests, including a litigant’s

choice of counsel, and the court’s need to ensure ethical conduct requires

disqualification when a lawyer’s Rule violation constitutes a compelling

reason to disqualify. Bedoya, 861 F.Supp.2d at 1350. A compelling reason

includes instances when a violation breeds prejudice and delay, undermines

the credibility of the judicial system, or calls into question the fair and

efficient administration of justice. McGriff v. Christie, 477 Fed. Appx. 673,

                                        19
     Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 20 of 26




677 (11th Cir. 2012). A Rule 4.2 violation that attacks the attorney-client

relationship, is undertaken for the purpose of obtaining an advantage in

litigation, and which violates Rules 4.4 and 8.4, constitutes a compelling

reason for disqualification. Bedoya, 861 F.Supp.2d at 1358.

      Georgia courts have expressly aligned with Eleventh Circuit law,

having applied Kliener to disqualify a lawyer who had engaged in a

specifically identifiable impropriety when he contacted a defendant who was

still represented, violating the no-contact rule. Clos v. Pugia, 420 S.E.2d 774,

775, 843 (Ga. Ct. App. 1992), cited with approval Weems v. State, 491 S.E.2d

325 (Ga. 1997). Needless to say, a lawyer’s willful violation of Rule 4.2

renders disqualification, attorney fees and costs all the more appropriate as

sanctions. Kliener, 751 F.2d at 1210; Clos, 204 Ga.App. 843.

      Here, there can no doubt that Busch knew he was violating Rules 4.2,

4.4 and 8.4 when, within 24-hours of the Court’s publication of its September

2 Order, he engaged in the Intimidation Scheme. This justifies the imposition

of the sanctions of disqualification and attorney fees and costs of action.

   A. Busch’s Rule violations of Rules 4.2, 4.4 and 8.4 threaten this
      Court’s just administration of this case and integrity of our
      legal system, justifying both his and his firm’s disqualification.

      Busch’s bad faith violations of Rules 4.2(a), 4.4(a) and 8.4(a) justify

both his and his firm’s disqualification. Adkins v. Hosp. Auth. of Houston


                                       20
     Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 21 of 26




County, Case No. 5:04-CV-80, 2009 U.S. Dist. LEXIS 97361 (M.D.Ga. Oct. 20,

2009) at *27-*28 (disqualifying plaintiff’s counsel who acted intentionally and

in bad faith by engaging in conduct that “looks like rank skullduggery – like

a preemptive strike to nullify a potentially harmful witness”).

      1. Busch’s Intimidation Scheme is sufficiently severe to justify
         disqualification as a necessary sanction.

      In determining whether disqualification is an appropriate sanction, the

Eleventh Circuit has formulated a two-part test: (1) there must at least be a

reasonable possibility that some specifically identifiable impropriety did

occur; and (2) the court must find that “the likelihood of public suspicion or

obloquy outweighs the social interest which will be served by a lawyer’s

continued participation in a particular case.” Kliener, 751 F.2d at 1210. Once

a court determines that these requirements have been satisfied, it “can order

disqualification based solely on past improprieties without regard for future

taint affecting the outcome of the proceeding.” Kliener, 751 F.2d at 1210.

      In supporting the first element, the Eleventh Circuit held that the

allegations supporting a specifically identifiable impropriety need not be true

or proven, but rather must “create the possibility” that such an impropriety is

a “reasonable possibility.” United States v. Hobson, 672 F.2d 825, 828 (11th




                                       21
        Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 22 of 26




Cir. 1982); Kliender, 751 F.2d at 210.63 For the second element, the Eleventh

Circuit held it sufficient that testimony will portray the lawyer “as having

engaged in thoroughly improper and unethical conduct” that will “impugn

severely” that lawyer’s “integrity and credibility” and “likely could result in

erosion of public confidence in the integrity of the bar and of the legal

system[.]” Hobson, 672 F.2d at 828.

        For the reasons stated in part I to this Brief, incorporated by this

reference, there is more than a reasonable possibility Busch committed a

specifically identifiable impropriety. The impropriety in fact occurred,

satisfying first element for disqualification.

        For the second element, Busch’s Intimidation Scheme was a clear

attack on the integrity of our legal system. In violating the no-contact rule to

use Gahan to exert undue pressure on Sionic to pay money to settle this

matter, Busch also violated the privileged relationship between Sionic and its

counsel. In violating Rule 4.4, Busch violated Gahan’s individual rights,

including to not have a lawyer threaten his business, legal and financial

interests, and Sionic’s right to a proper, fair and orderly progression of this

litigation without its Board, interests and defenses being compromised. And



63   Reversed on other grounds Flanagan v. United States, 465 U.S. 259 (1984).

                                         22
        Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 23 of 26




because Busch violated Rule 8.4, Sionic and its counsel cannot trust that he

will abide by the Rules and respect Sionic and Gahan’s rights, undermining

public trust in the bar and legal system and this Court’s just and orderly

administration of this case. Papanicolaou v. Chase Manhattan Bank, N.A.,

720 F. Supp. 1080, 1087 (S.D.N.Y. 1989). Busch should therefore be

disqualified. Kliener, 751 F.2d at 1209-1210; Clos, 420 S.E.2d at 775, 843.

         2. As a small firm with no effective means to screen Busch from
            this litigation, Busch Slipakoff should also be disqualified.

         When a lead lawyer’s Rule violation has so damaged the adversarial

process that any trial may be tainted, it is appropriate that the court also

disqualify the lawyer’s firm. Bedoya, 861 F.Supp.2d at 1372. Disqualification

is especially appropriate when the subject law firm has few options to replace

the offending lawyer, that lawyer holds a control position in the practice, and

a Chinese Wall is unlikely to be an effective prophylactic. Bedoya, 861

F.Supp.2d at 1372; Papanicolaou, 720 F. Supp. at 1087 (“This Court doubts

whether any Chinese walls, which are meant to be preemptive, can ever

function effectively when erected in response to a motion” to disqualify).

         Here, the Small Firm Factors mean that Busch Slipakoff has no viable

alternative to Busch or any effective means to screen him from involvement.64


64   n.48 infra.

                                       23
       Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 24 of 26




This Court should therefore also disqualify Busch Slipakoff along with Busch.

Bedoya, 861 F. Supp. 2d at 1372 (“given the small size of the Morgan &

Morgan labor practice, the Court is not convinced that a Chinese wall – and

removing solely Celler and Schulman . . . would have any effectiveness”).

III.   Busch’s Intimidation Scheme constitutes the type of abusive
       tactic that justifies attorney fees and costs.

       Federal courts have both the inherent and statutory power to impose

attorney fees and costs upon an attorney found to have engaged in ethical

violations. Thomas, 293 F.3d at 1328 n.32, citing 28 U.S.C. § 1927; Kliener,

751 F.2d at 1209. A court may award attorney fees and costs whenever a

lawyer engages in unreasonable and vexatious conduct, essentially

tantamount to bad faith, that multiplies the proceedings, and the dollar

amount of the sanction bears a financial nexus to the excess proceedings.

Norelus v. Denny’s, Inc., 628 F.3d 1270, 1281 (11th Cir. 2010); Avirgan v.

Hull, 932 F.2d 1572, 1582 (11th Cir. 1991). A court’s power to shift fees is not

limited by statute. Chambers v. NASCO, Inc., 501 U.S. 32, 47-50 (1991).

       A court must afford the sanctioned party due process in determining

whether the requisite bad faith exists and also in assessing fees. Miccosukee

Tribe of Indians of Fla. v. Cypress, 686 Fed. Appx. 823, 825 (11th Cir. 2017).

In assessing fees, due process is satisfied first, by the court ordering movant’s



                                       24
     Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 25 of 26




counsel to testify and provide billing statements on the reasonableness of its

fees; and second, by the court giving opposing counsel fair opportunity to

respond. Miccosukee, 686 Fed. Appx. at 828; Holland v. MGA, Inc., Case No.

1:05-CV-237-WKW, 2017 U.S. Dist. LEXIS 206437 at *5-*6 (M.D.Ala. Dec.

15, 2017). Testimony and evidence may be adduced at a hearing or in writing.

See, Miccosukee, 686 Fed. Appx. at 828. An award of fees and costs is only

subject to review for an abuse of discretion. Norelus, 628 F.3d at 1280.

      Here, Busch’s Intimidation Scheme was manifestly in bad faith and

merits the additional sanction of attorney fees and costs. Accordingly, if this

Court determines that such a sanction is appropriate, Sionic requests that

the Court set a calendar for briefing and response.

                               CONCLUSION

      For the foregoing reasons, Sionic respectfully requests the Court grant

its pending Motion for Sanctions.

                                        Respectfully submitted,

                                        /s/ Simon Jenner
                                        Simon Jenner, Esq.
                                        Georgia Bar No. 142588
                                        simon.jenner@bakerjenner.com
                                        Baker Jenner LLLP
                                        210 Interstate N. Pkwy, SE, Ste. 100
                                        Atlanta, Georgia 30339
                                        Telephone: (404) 400-5955
                                        Attorneys for Defendant


                                       25
        Case 1:19-cv-05523-SDG Document 50-1 Filed 11/05/20 Page 26 of 26




              CERTIFICATE OF COMPLIANCE AND SERVICE

        I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on this

date,     I   electronically   filed        the     preceding    SIONIC    MOBILE

CORPORATION’S            BRIEF         IN     SUPPORT           OF   MOTION    FOR

SANCTIONS DUE TO THE VIOLATION OF RULES 4.2, 4.4 AND 8.4 OF

THE GEORGIA RULES OF PROFESSIONAL CONDUCT BY BUSCH,

SLIPAKOFF, MILLS & SLOMKA, LLC with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing

to the following attorneys of record:

                                Bryan E. Busch
                                Laura Mirmelli
                     Busch, Slipakoff, Mills & Slomka, LLC
                          Riverwood 100, 21st Floor
                           3350 Riverwood Parkway
                            Atlanta, Georgia 30339

        Respectfully submitted November 5, 2020.

                                                 /s/ Simon Jenner
                                                 Georgia Bar No. 142588
                                                 Attorney for Defendant
                                                 Baker Jenner LLLP
                                                 210 Interstate North Parkway, SE
                                                 Suite 100
                                                 Atlanta, GA 30339
                                                 Telephone: (404) 400-5955
                                                 E: simon.jenner@bakerjenner.com



                                             1
